EXECUTION COPY

 

NOTE SETTLEMENT AGREEMENT

 

This Note Settlement Agreement (this “Agreement”) is entered into as of July 31,
2020 (the “Effective Date”) by and between Iliad Research and Trading, L.P., a
Utah limited partnership (“Lender”), and Generex Biotechnology Corporation, a
Delaware corporation (“Borrower”). Capitalized terms used in this Agreement
without definition shall have the meanings given to them in the Note (defined
below). Each of Borrower and Lender is sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”

A.  Borrower previously sold and issued to Lender that certain Convertible
Promissory Note dated September 11, 2019 in the original principal amount of
$872,500.00 (the “Note”) pursuant to that certain Securities Purchase Agreement
dated September 11, 2019 by and between Lender and Borrower (the “Purchase
Agreement,” and together with the Note and all other documents entered into in
conjunction therewith, the “Transaction Documents”).

B.  As a result of the alleged occurrence of certain defaults under the
Transaction Documents as set forth more fully in the Lawsuit (as defined below),
Lender filed a lawsuit against Borrower in the Third Judicial District Court of
Salt Lake County, State of Utah, Case No. 200903161 (the “Lawsuit”) and
initiated arbitration against Borrower by delivering an Arbitration Notice
pursuant to Section 8.1 and Exhibit E of the Purchase Agreement (the
“Arbitration”).

C. In connection with the Arbitration, the arbitrator entered a preliminary
injunctionw ith respect to Borrower’s Common Stock (the “Injunction”).

 

D.  Lender and Borrower now desire to settle any dispute related to the
Transaction Documents on the terms and conditions set forth herein and to
dismiss the Lawsuit and the Arbitration with prejudice.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.  Recitals and Definitions. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.

2.  Note Conversion. Together with its execution of this Agreement, Lender has
delivered to Borrower a Conversion Notice pursuant to the terms of the Note, a
copy of which is attached hereto as Exhibit A (the “Conversion Notice”). By its
execution below, Borrower acknowledges its receipt of the Conversion Notice as
of the date of this Agreement. Pursuant to the Conversion Notice, Borrower is
required, and hereby agrees, to issue to Lender 3,499,415 Conversion Shares in
accordance with and in the manner and within the timeframes prescribed in
Section 8 of the Note (the “Shares”). For the avoidance of doubt, in order for
the Shares to be deemed to have been delivered to Lender, (a) all of the Shares
or certificate(s) representing the Shares must have been cleared and approved
for public resale by the compliance departments of Lender’s brokerage firm and
the clearing firm servicing such brokerage, and (b) all of the Shares must be
held in the name of the clearing firm servicing Lender’s brokerage firm and must
have been deposited into such clearing firm’s account for the benefit of Lender.

3.  Final Settlement; Payment in Full. Final settlement of this Agreement
(“Final Settlement”) (and thereby, the Transaction Documents) shall immediately
occur once the Shares have been delivered to Lender. Upon Final Settlement,
Borrower shall be deemed to have paid the entire Outstanding Balance (as defined
in the Note) of the Note in full, Borrower shall have no further obligations
under the Note, the Transaction Documents will terminate and shall be deemed to
be of no further force or effect, and the Parties shall be released from all
obligations, definitions, representations and commitments therein. Subject to
and conditioned on Lender’s receipt of the Shares, the Parties further
acknowledge and agree that by executing this Agreement, all Parties forever
release any and all claims or counterclaims against the other Party to this
Agreement arising at any time in the unlimited past, to and including the date
of this Agreement, including, but without limiting the generality of the
foregoing, any and all matters arising out of or in any whatsoever connected to
the Lawsuit or Arbitration, whether or not pleaded in the Lawsuit or
Arbitration.

4.  Dismissal of Lawsuit and Arbitration. The Parties agree to jointly move to
dismiss the Lawsuit and the Arbitration with prejudice within five (5) Trading
Days (as defined in the Note) of Lender’s receipt of the Shares. The Parties
agree that the Injunction will be terminated and of no further force or effect
as part of the dismissal of the Lawsuit and Arbitration; provided, however, that
promptly following its receipt of the Shares, Lender agrees to exercise its best
efforts to cause the Injunction to be terminated immediately (Borrower
acknowledges that such termination is subject to the arbitrator’s response time
to such filings).

5.  Failure to Comply. Should Borrower fail to comply with any of the conditions
set forth herein, including without limitation failing to deliver the Shares
when due, all accommodations given herein shall immediately and automatically be
deemed withdrawn and each Party shall be entitled to all remedies available to
it at law, in equity or as otherwise set forth in this Agreement, including
without limitation, filing a new lawsuit to enforce the terms of this Agreement
and/or continuing the Lawsuit and the Arbitration and enforcing the Injunction.

6.  Representations, Warranties and Agreements. In order to induce both Parties
to enter into this Agreement, each Party, for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows: 

6.1.  Authority. Each Party has full power and authority to enter into this
Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action. No consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder.

6.2.  No Waiver. Any Event of Default which may have occurred under the Note has
not been, is not hereby, and shall not be deemed to be waived by Lender,
expressly, impliedly, through course of conduct or otherwise except upon full
satisfaction of Borrower’s obligations under this Agreement. The agreement of
Lender to refrain and forbear from exercising any rights and remedies by reason
of any existing default or any future default shall not constitute a waiver of,
consent to, or condoning of, any other existing or future default.

6.3.  Accurate Representations. All understandings, representations, warranties
and recitals contained or expressed in this Agreement are true, accurate,
complete, and correct in all respects; and no such understanding,
representation, warranty, or recital fails or omits to state or otherwise
disclose any material fact or information necessary to prevent such
understanding, representation, warranty, or recital from being misleading. Each
Party acknowledges and agrees that other Party has been induced in part to enter
into this Agreement based upon each Party’s justifiable reliance on the truth,
accuracy, and completeness of all understandings, representations, warranties,
and recitals contained in this Agreement. There is no fact known to each Party
or which should be known to each Party which each Party has not disclosed to the
other Party on or prior to the date hereof which would or could materially and
adversely affect the understandings of each Party expressed in this Agreement or
any representation, warranty, or recital contained in this Agreement.

6.4.  Voluntary Agreement. Each party hereby acknowledges that it has freely and
voluntarily entered into this Agreement after an adequate opportunity and
sufficient period of time to review, analyze, and discuss (i) all terms and
conditions of this Agreement, (ii) any and all other documents executed and
delivered in connection with the transactions contemplated by this Agreement,
and (iii) all factual and legal matters relevant to this Agreement and/or any
and all such other documents, with counsel freely and independently selected by
each respective Party (or had the opportunity to be represented by counsel).
Each Party further acknowledges and agrees that it has actively and with full
understanding participated in the negotiation of this Agreement and all other
documents executed and delivered in connection with this Agreement after
consultation and review with its counsel (or had the opportunity to be
represented by counsel), that all of the terms and conditions of this Agreement
and the other documents executed and delivered in connection with this Agreement
have been negotiated at arm’s-length, and that this Agreement and all such other
documents have been negotiated, prepared, and executed without fraud, duress,
undue influence, or coercion of any kind or nature whatsoever having been
exerted by or imposed upon any party by any other party. No provision of this
Agreement or such other documents shall be construed against or interpreted to
the disadvantage of any party by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
dictated, or drafted such provision.

6.5.  No Statutes. There is no statute, regulation, rule, order or judgment and
no provision of any mortgage, indenture, contract or other agreement binding on
either Party, which would prohibit or cause a default under or in any way
prevent the execution, delivery, performance, compliance or observance of any of
the terms and conditions of this Agreement and/or any of the other documents
executed and delivered in connection with this Agreement.

6.6.  Solvent. Each party is solvent as of the date of this Agreement, and none
of the terms or provisions of this Agreement shall have the effect of rendering
either Party insolvent. The terms and provisions of this Agreement and all other
instruments and agreements entered into in connection herewith are being given
for full and fair consideration and exchange of value.

7.  Certain Acknowledgments. Each of the Parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with this Agreement.

8.  No Admission. The Parties hereto understand and acknowledge that this is a
compromise, settlement and mutual release without any admission of liability or
error or bad faith on the part of any Party or any of its agents, prior or
present attorneys, predecessors, successors, assigns, subsidiaries, divisions,
alter egos, affiliated corporations and related entities, and their past or
present officers, directors, partners, employees, agents and any or all of them.

9. Miscellaneous.



9.1.  Further Assurances. At any time or from time to time after the Effective
Date, at the request of a Party, and without further consideration, each of the
Parties shall execute and deliver, or shall cause its respective affiliate(s) to
execute and deliver, such other agreements, instruments, certifications or other
documents as may be necessary or desirable to effectuate the transactions and
fulfill its obligations under this Agreement.

9.2.  Arbitration. By its execution of this Agreement, each Party agrees to be
bound by the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement and the parties agree to submit
all Claims (as defined in the Purchase Agreement) arising under this Agreement
or any Transaction Document or other agreement between the parties and their
affiliates to binding arbitration pursuant to the Arbitration Provisions.

9.3.  Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah without regard to the
principles of conflict of laws. Each Party consents to and expressly agrees that
the exclusive venue for arbitration of any dispute arising out of or relating to
this Agreement or any Transaction Document or the relationship of the Parties or
their affiliates shall be in Salt Lake County, Utah. Without modifying the
Parties obligations to resolve disputes hereunder or under any Transaction
Document pursuant to the Arbitration Provisions, each Party hereto submits to
the exclusive jurisdiction of any state or federal court sitting in Salt Lake
County, Utah in any proceeding arising out of or relating to this Agreement and
agrees that all Claims in respect of the proceeding may only be heard and
determined in any such court and hereby expressly submits to the exclusive
personal jurisdiction and venue of such court for the purposes hereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum. Each Party hereto hereby irrevocably consents to the
service of process of any of the aforementioned courts in any such proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to its address as set forth in the Purchase Agreement, such service to become
effective ten

(10)  days after such mailing. BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

9.4.  Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the Parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

9.5.  Successors. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns. This Agreement or
any of the severable rights and obligations inuring to the benefit of or to be
performed by Lender hereunder may be assigned by Lender to a third party,
including its financing sources, in whole or in part. Borrower may not assign
this Agreement or any of its obligations herein without the prior written
consent of Lender.

9.6.  Entire Agreement. This Agreement, together with all other documents
referred to herein, supersedes all other prior oral or written agreements
between Borrower, Lender, its affiliates and persons acting on its behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the Parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither Lender nor Borrower makes any representation,
warranty, covenant or undertaking with respect to such matters.

9.7.  Amendments; Waiver. This Agreement may be amended, modified, or
supplemented only by written agreement of the Parties. No provision of this
Agreement may be waived except in writing signed by the Party against whom such
waiver is sought to be enforced.

9.8.  Attorneys’ Fees. In the event of any action at law or in equity to enforce
or interpret the terms of this Agreement, the Parties agree that the Party who
is awarded the most money (without regard to any fines, penalties, or charges
imposed by any governmental or regulatory authority) shall be deemed the
prevailing Party for all purposes and shall therefore be entitled to an
additional award of the full amount of the attorneys’ fees and expenses paid by
such prevailing Party in connection with the dispute without reduction or
apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading.

9.9.  Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

9.10.  Acknowledgement. By executing this Agreement, each of the Parties
evidences that it carefully read and fully understands all of the provisions of
this Agreement.

9.11.  No Reliance. Each Party acknowledges and agrees that neither Party nor
any of its officers, directors, members, managers, representatives or agents has
made any representations or warranties to the other Party or any of its agents,
representatives, officers, directors, stockholders, or employees except as
expressly set forth in this Agreement and, in making its decision to enter into
the transactions contemplated by this Agreement, neither Party is relying on any
representation, warranty, covenant or promise of the other Party or its
officers, directors, members, managers, agents or representatives other than as
set forth in this Agreement. 

9.12.  Conflict Between Documents. This Agreement shall not be effective or
binding unless and until it is fully executed and delivered by Lender and
Borrower. If there is any conflict between the terms of this Agreement, on the
one hand, and the Note or any other Transaction Document, on the other hand, the
terms of this Agreement shall prevail.

9.13.  Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement.

9.14.  Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Purchase Agreement.

 

[Remainder of page intentionally left blank]

 1 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

LENDER:

ILIAD RESEARCH AND TRADING, L.P. 

By: Iliad Management, LLC, its General Partner

By: Fife Trading, Inc., its Manager 

By: /s/ John M. Fife

John M. Fife, President

 

BORROWER:

GENEREX BIOTECHNOLOGY CORPORATION



By:/s/ Joe Moscato

Name: Joe Moscato

Title: President and CEO

 

 

[Signature Page to Note Settlement Agreement]

 2 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

LENDER:

ILIAD RESEARCH AND TRADING, L.P.

By: Iliad Management, LLC, its General Partner

By: Fife Trading, Inc., its Manager

By: /s/ John Fife

John M. Fife, President

 

BORROWER:

GENEREX BIOTECHNOLOGY CORPORATION

 

By: /s/ Joe Moscato

Name: Joe Moscato

Title: President and CEO

 

 

 

[Signature Page to Note Settlement Agreement]



 3 

 

 

EXHIBIT A

CONVERSION NOTICE



 4 

 

 

EXHIBIT A

 

Iliad Research and Trading, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 



Generex Biotechnology Corporation   Date: July 30, 2020 Attn: Joseph Moscato Jr.
    10101 USA Today Way     Miramar, Florida 33025          

 

CONVERSION NOTICE 

The above-captioned Lender hereby gives notice to Generex Biotechnology
Corporation, a Delaware corporation (the “Borrower”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on September 6,
2019 (the “Note”), that Lender elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Conversion Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.

A.Date of Conversion: July 30, 2020

B.Conversion #: 2

C.Conversion Amount: $1,459,675.78

D.Conversion Price: $0.41712

E.Conversion Shares: 3,499,415 (C divided by D)

F.Remaining Outstanding Balance of Note: $0.00 *

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents. 

Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

 

Broker: Vision financial Markets LLC Address: Attn: Randy Jones DTC# 0595   120
Long Ridge Road, 3 North Account # 20106709   Stamford, CT 06902 Account Name:
Illiad Research and Trading, L.P.          



To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to the address immediately above.

 

 

 

 

[Signature Page Follows]



 5 

 

 

Sincerely, Lender:

ILIAD RESEARCH AND TRADING, L.P.

 

By: Iliad Management, LLC, its General Partner

By: Fife Trading, Inc., its Manager

By: /s/ John M. Fife

John M. Fife, President

 6 

 

 

GNBT Conversion #2

  Date Closing Price       1 7/29/2020 0.5214* 2 7/28/2020 0.5368 3 7/27/2020
0.56 4 7/24/2020 0.5749 5 7/23/2020 05856 6 7/22/2020 0.6106 7 7/21/2020 0.582 8
7/20/2020 0.61 9 7/17/2020 0.5733 10 7/16/2020 0.58 11 7/15/2020 0.58 12
7/14/2020 0.57 13 7/13/2020 0.595 14 7/10/2020 0.62 15 7/9/2020 0.62 16 7/8/2020
0.595 17 7/7/2020 0.5815 18 7/6/2020 0.5883 19 7/2/2020 0.5985 20 7/1/2020 0.625
        Lowest Closing Trade Price: $0.521400   Conversion Factor: 80%  
Conversion Price: $0.417120         Conversion Amount $1,459,675.78        
Lender Conversion Shares 3,499,415

